UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------
ALPVEX, INC.

                           Plaintiff
             -v-                                     1:17-CV-388

JOHN SWAN LTD.; KARL SWAN, individually,
as Managing Member of Acia, LLC, and as
Shareholder of John Swan Ltd.; GRAEME
McDOWELL, individually, and as Member of
Acia, LLC; and BARRY McLEAN, individually,
and as Member of Acia, LLC,

                           Defendants.

-----------------------------------


APPEARANCES:                                         OF COUNSEL:

COFFEY & ASSOCIATES                                  GREGORY J. COFFEY, ESQ.
Attorneys for Plaintiff
310 South Street
Morristown, New Jersey 07960

LAW OFFICE OF BRANDON J. ISAACSON PLLC               BRANDON ISAACSON, ESQ.
Attorneys for Karl Swan and John Swan Ltd.
200 Vesey Street, 24th Floor
New York, New York 10281

BAIRD LAW, PLLC                                      EDWARD BAIRD, ESQ.
Attorneys for Graeme McDowell
1104 Solana Avenue
Winter Park, Florida 32789

DAVID N. HURD
United States District Judge


                         MEMORANDUM–DECISION and ORDER

      INTRODUCTION

      In 2014, three parties came together to form Acia, LLC ("Acia"). The first of these was

defendant Karl Swan ("Swan"). This defendant is the director of defendant John Swan Ltd.
("JSL" or "the company"), a clothing corporation under the laws of the Republic of Ireland.

The second party was defendant Graeme McDowell ("McDowell"). He is a professional

golfer, most famous for winning the U.S. Open tournament in 2010. The third party was

plaintiff Alpvex, Inc. ("Alpvex" or "plaintiff"). Plaintiff is a corporation under the laws of New

Jersey that joined the Acia joint venture as an investor. Plaintiff's role was to fund the

distribution of the golfer's licensed apparel in the United States.

        That investment never panned out as the parties hoped, and now they stand before

this Court to determine who—if anyone—should be liable for its failure. As such, Alpvex

initiated the suit, asserting nine claims: (1) common law fraud; (2) fraud in the inducement;

(3) fraudulent conveyance; (4) conversion; (5) bad faith; (6) breach of fiduciary duty; (7)

breach of contract; (8) unjust enrichment; and (9) civil conspiracy. Plaintiff relied for

jurisdiction before this Court on 28 U.S.C. § 1332, or diversity jurisdiction. 1

        Swan has asserted a cross-claim against Acia for breach of contract, account stated,

and breach of operating agreement/indemnification. Although Acia has been removed from

this case, those claims remain. McDowell has asserted a counterclaim against plaintiff for

contribution and unjust enrichment. Plaintiff has moved for summary judgment under Federal

Rule of Civil Procedure ("Rule") 56 against only JSL and Swan, and only on its claims of

fraud in the inducement and breach of fiduciary duty. Those same two defendants have also

moved for summary judgment under Rule 56 on all claims. 2



1 Originally Acia was a defendant in this case. Of course, for the purposes of determining citizenship, a limited
liability company has the citizenship of each of its members, and because plaintiff and all defendants are
members of Acia, there could be no diverse citizenship if Acia were a party. See Bayerische Landesbank, N.Y.
Branch v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 49 (2d Cir. 2012). The claims against Acia were thus
removed in plaintiff's Amended Complaint. Dkt. 32.
2 Curiously, defendant Barry McLean ("McLean"), the erstwhile financial controller for JSL, has been served, and

has participated in this action by submitting a declaration in support of Swan and JSL's motion for summary
judgment, but has otherwise failed to appear and has made no motion for summary judgment of his own. Dkt.
49; Dkt. 101-14, ¶¶ 2-3. Given plaintiff's extended failure to attain an entry of default, this Court would require a
powerful showing to grant default judgment in plaintiff's favor.
                                                         2
          BACKGROUND

          A. BEFORE ACIA.

          In 1947, JSL was incorporated in the Republic of Ireland and began distributing

clothing in that country under the brand name Kartel. Dkt. 100-12 ("Swan Dep.") p. 6, 11. 3

Initially, it distributed corporate clothing and casual apparel, but in 1996 it branched out to

begin distributing golf apparel. Id. at 6. As part of its golf business, it negotiated a

sponsorship agreement with the Irish professional golfer Padraig Harrington. Id. at 6-7.

          Through that contact, Swan received a call in 2010 from McDowell's management

seeking to purchase clothing for the golfer. Swan Dep. 7-8. In 2011, JSL turned that

arrangement into a sponsorship agreement such that the company would market and sell the

same clothes that it made especially for the golfer, in exchange for which the golfer would

receive a royalty. Id. at 8, 12. The golfer thus began to wear and display attire made by the

company and bearing the Kartel brand, called "G-Mac by Kartel" after the golfer's nickname.

Id. at 9. This brand launched in 2012. Id. at 13.

          In late 2011 or 2012, to help expand into the United States market, JSL incorporated

Kartel, Inc., a wholly-owned subsidiary, in the United States. See Swan Dep. 11; Dkt. 101-3

("Swan Dec."), ¶ 4. The subsidiary built its parent's enterprise by establishing brokers for

customs, warehousing, distribution, and sales in this country. Id. ¶ 5.

          B. SEEKING INVESTMENTS.

          In 2013, a tight Irish economy, declining sales and long lead times in collecting money

from customers all began to take their toll on Kartel, Inc. and JSL. Swan Dep. 26. Thus, in

the hopes of growing the United States business, Swan began to look for investors. Id. at 24.

During a golf outing in October of 2013, Alan Swan, that defendant's father, met Brian



3   Pagination corresponds with CM/ECF.
                                                 3
McGovern, a director of Alpvex. Dkt. 100-3 ("McGovern Dec."), ¶ 1; Dkt. 101-33 ("McGovern

Dep."), p. 15. The elder Swan was wearing a G-Mac by Kartel shirt. McGovern Dep. 16.

          McGovern was impressed by the shirt and the two began to discuss it and the clothing

line. McGovern Dep. 16. In the course of the conversation, the elder Swan mentioned that

he was in the United States looking for investors in the company, or else to start a new

company to better market the apparel here. Id. McGovern volunteered to invest. See id.

"[V]ery quickly" after McGovern met his father, defendant Swan sent him an investment

proposal. Swan Dep. 30. Ultimately, the parties decided to form a new joint venture. Swan

Dep. 17-18. This new entity would take over Kartel, Inc.'s business after a "brief overlap

period." Id. By January 15, 2014, the parties had prepared and revised a "non-binding term

sheet" for the joint venture that would eventually become Acia. See generally Dkt. 101-5.

          On January 17, 2014, Swan asked McGovern to quickly draw the new entity down to

help "accelerate deliveries and sales." Dkt. 101-37, p. 4. McGovern responded that he

understood "how funding fashion lines for seasons can be a hit to working capital . . . ." Id.

at 3. However, he also told this defendant that because "no legal entity yet exist[ed] for the

[joint venture]", a quick draw-down would not be possible, but instead Alpvex would provide a

short-term loan to Kartel Ltd. in Ireland. Id. On January 24, 2014, plaintiff provided that loan

in the amount of $150,000, but to Kartel, Inc. instead. 4 Dkt. 101-36, pp. 1-2.

          On February 4, 2014, the parties filed a Certificate of Formation in Delaware creating

Acia as a limited liability company. Dkt. 100-5, p. 7. Negotiations would continue, however,

until March 31, 2014, when at last the three foundational parties—this defendant, Alpvex, and

McDowell—finalized the operating agreement that created Acia. Id. at 2.




4   Acia repaid this loan with interest on April 29, 2014. Dkt. 101-36, p. 1.
                                                            4
       Alpvex contributed $682,500 to Acia, in exchange for a 35% share in its profits going

forward. Dkt. 100-5, p. 54. Though Swan testified at his deposition that he believed this

capital contribution went into JSL's bank account, contemporaneous bank statements show

the money being instead deposited directly into a dedicated Acia bank account. Compare

Swan Dep. 38 (this defendant testifying that to his recollection, the capital contribution

deposit would have been transferred to JSL's bank account), with Dkt. 100-9, p. 1 (showing

wire transfer of $682,500 from plaintiff into Acia's entity bank account on April 22, 2014).

       Swan and McDowell both contributed no money to the enterprise, but each received a

profit share of 45% and 20% respectively. Dkt. 100-5, p. 54. The logic behind this was that

the golfer would bring his name recognition, which merited his share of the profits. Swan

Dep. 35. Similarly, the other defendant brought the value of the Kartel brand and the

infrastructure to distribute it as his share of the investment. Id.

       Each member of the ACIA operating agreement was shielded from liability for any

action that they undertook for the company in good faith that did not constitute "fraud, gross

negligence, or reckless or intentional misconduct[.]" Dkt. 100-5, p. 22. Moreover, the

operating agreement stated that "no Member shall be entitled to the return of any part of its

Capital Contribution" and that "no Member shall have any personal liability for the return of

the Capital Contribution of any other Member[.]" Id. at 9.

       Included with the operating agreement was a proposed budget. Dkt. 100-5, p. 56.

That budget contemplated that $75,000 in expenses would have accumulated in January of

2014. Id. Similarly, the budget reflects that Acia expected to incur further costs—but also

profits—starting in April of 2014. Id.

       The same day that the operating agreement took effect, JSL, McDowell, and Acia

entered into a supply agreement. Dkt. 101-6, p. 1. By the terms of that agreement, the


                                                 5
company was to allow Acia to assume the same production methods that it employed itself.

Id. at 4. In the event of a shortfall in product, Acia was to be allowed to purchase G-Mac by

Kartel branded goods from the company at cost. Id.

       It is worth noting at this point that, from design to production to shipping, new lines of

clothes take approximately six months to produce. Swan Dep. 12. Each new season of

clothing demands this same six-month lead time. Id. New orders of clothes are

manufactured, then invoiced, and finally, once the invoices are paid, shipped. Id. at 12-13.

Thus, any clothing company expecting immediate profits upon formation would also need to

expect a great deal of groundwork to be laid out well in advance.

       C. FALLOUT.

       Acia struggled financially not long after its birth. On December 22, 2014, Alpvex

provided an additional $50,000 to keep the business going. Dkt. 100-6, p. 1. This

contribution also proved insufficient, and on March 23, 2015, plaintiff provided another

$50,000. Id. McDowell also invested $50,000 on each of these two dates to keep Acia

afloat. Id. On November 8, 2016, plaintiff provided yet another $50,000 in the form of a

short-term loan to Acia. McGovern Dec. ¶ 29.

       In late 2016, McGovern began to grow concerned as to where the money that Alpvex

had been contributing to Acia was going. McGovern Dep. 25-26. Thus, on January 27,

2017, plaintiff's attorney sent Swan a letter requesting that the latter furnish invoices for the

expenses that the loan was used to pay. Dkt. 101-36, pp. 1-2. In particular, the letter

expressed concern "that [the loaned] funds were used to satisfy outstanding liabilities of

Kartel, Inc., [JSL], or [this defendant], individually, and not liabilities of Acia . . . ." Id.

Similarly, on February 28, 2017, plaintiff requested a further accounting of all invoices

concerning Acia. Dkt. 101-10, p. 1.


                                                    6
         On April 3, 2017, defendant McLean, a JSL employee involved in finances and

accounting, provided a list of invoices paid by Kartel, Inc. and the company during early 2014

that it argues were for Acia's benefit. See generally Dkt. 101-9. The accounting began with

the booth rental at the 2014 Professional Golfer's Association Merchandise Show taking

place on January 22-24, 2014, for which Kartel, Inc. received an invoice on August 2, 2013.

Id. at 3. Kartel, Inc., being the operating wing of the company in the United States until Acia

became operational, was the named customer in these invoices. See generally Swan Dep.

41-50.

         The remaining expenses all accumulated between January and April of 2014. Dkt.

101-9, pp. 4-28. The expenses included textile shipments, consultations, photo shoots,

meals, travel, and other costs related to the production, importation, advertising, and storage

of clothes. Id. at 3-28. Alpvex alleges that there was an additional invoice for Phoenix

Software dated January of 2013 in the amount of $3,979.36. McGovern Dep. 65. However,

McGovern admitted during his deposition that this invoice was not among the ones provided

that totaled the $150,000 loan and agreed that the available bank statements do not reflect

that total ever being paid. Id.

         Apparently unsatisfied with defendants' response and the general condition of Acia,

Alpvex initiated the present action on April 6, 2017. Dkt. 1. Plaintiff asserts nine claims

under Delaware common law: (1) fraud; (2) fraud in the inducement; (3) fraudulent

conveyance; (4) conversion; (5) bad faith; (6) breach of fiduciary duty; (7) breach of contract;

(8) unjust enrichment; and (9) civil conspiracy. See generally id. Defendants Swan and JSL

replied on June 28, 2017, and levied a cross-claim against Acia, then a co-defendant. Dkt. 8.

On November 15, 2017, plaintiff submitted an amended complaint removing Acia as a




                                                7
defendant. Dkt. 32. On July 10, 2018, McDowell answered and lodged a counterclaim

against Alpvex. Dkt. 53.

       On August 12, 2019, Alpvex moved for partial summary judgment on its claims of

fraud in the inducement against Swan and JSL ("the Swan defendants") and breach of

fiduciary duty against the individual defendant. Dkt. 100. Those defendants responded with

a motion for summary judgment against plaintiff on all claims. Dkt. 101. The motions having

been fully briefed, this Court will consider them on the parties' submissions without oral

argument.

       DISCUSSION

       A. SUBJECT MATTER JURISDICTION.

       The Swan defendants first argue that this Court lacks subject matter jurisdiction over

this claim because Acia is an indispensable party. Because it is a limited liability company

and has the citizenship of each of its members for the purposes of determining diversity

jurisdiction, claims against it would destroy the requisite diversity.

       1. LEGAL STANDARD.

       Federal courts have jurisdiction under 28 U.S.C. § 1332 over disputes between

"citizens of a State and citizens or subjects of a foreign state." 28 U.S.C. § 1332(a)(2).

Diversity jurisdiction is only proper "if diversity of citizenship among the parties is complete,

i.e., only if there is no plaintiff and no defendant who are citizens of the same State."

OneWest Bank, N.A. v. Melina, 827 F.3d 214, 217-18 (2d Cir. 2016). By extension, "diversity

jurisdiction cannot exist when aliens from the same state are on both sides of a case." Bank

of N.Y. v. Bank of Am., 861 F. Supp. 225, 228 (S.D.N.Y. 1994). A limited liability company

takes the citizenship of each of its members. Bayerische Landesbank, N.Y. Branch v.

Aladdin Capital Mgmt., 692 F.3d 42, 49 (2d Cir. 2012).


                                                 8
       Under Rule 12(b)(7), a court may dismiss a complaint for plaintiff's failure to join a

necessary party to the action under Rule 19. FED. R. CIV. P. 12(b)(7). However, "[b]efore

dismissing a complaint under Rule 12(b)(7), a district court must determine whether the

missing party" is truly necessary within the meaning of Rule 19. Johnson v. Smithsonian

Inst., 189 F.3d 180, 188 (2d Cir. 1999) abrogated on other grounds by United States v. Kwai

Fun Wong, 135 S. Ct. 1625, 1638 (2015).

       In answering that question, the first step in the requisite three-step test is whether a

missing party is necessary. Viacom Int'l Inc. v. Kearney, 212 F.3d 721, 724 (2d Cir. 2000). If

the party is truly necessary, the court must engage in the second step of determining whether

joinder of the absent party is feasible. Id. at 725. Finally, if joinder is not feasible, the court

must then conduct a Rule 19(b) analysis as to whether, in equity and good conscience, the

action may proceed without the necessary party. Id. If the action may not proceed in good

conscience, that party is indispensable to that claim and the claim must be dismissed. See

id.

       The relevant factors for whether a party is indispensable are: (1) the extent a

judgment rendered in the person's absence might be prejudicial to the absent party or the

parties already present; (2) the extent to which protective provisions in the judgment can

lessen or avoid that prejudice; (3) whether a judgment rendered in the person's absence will

be adequate; and (4) whether the plaintiff will have an adequate remedy if the action is

dismissed for nonjoinder. See FED. R. CIV. P. 19(b).

       2. WHETHER ACIA IS A NECESSARY PARTY.

       In a derivative suit brought in a limited liability company's name, that company is a

necessary party under Rule 19. Atanasio v. O'Neill, 235 F. Supp. 3d 422, 425 (E.D.N.Y.

2017) . Moreover, because a limited liability company "is a separate legal entity with rights


                                                  9
and obligations distinct from those of its members; [a c]ourt cannot presume its interests are

not also distinct from those of its members." Bartfield v. Murphy, 578 F. Supp. 2d 638, 650

(S.D.N.Y. 2008). As such, entities are generally considered indispensable parties for

derivative suits brought to protect their interests. See, e.g., Atanasio, 235 F. Supp. 3d at

425-26 (finding limited liability company necessary party to derivative suit and dismissing for

lack of subject matter jurisdiction); Bartfield, 578 F. Supp. 2d at 650 (same); Weber v. King,

110 F. Supp. 2d 124, 127-29 (E.D.N.Y. 2000) (same).

        In deciding whether a suit is derivative under Delaware law, 5 a court must

"independently examine the nature of the wrong alleged and any potential relief to make its

own determination of the suit's classification." Stone & Paper Invs., LLC v. Blanch, 2019 WL

2374005, at *3 (Del. Ch. May 31, 2019). That determination is "based upon the body of the

complaint; plaintiff's designation of the suit is not binding." Id. (internal footnote and citations

omitted). Ultimately, the inquiry turns on the question of whether the cause of action comes

from a plaintiff's own rights or the rights that they only have as a member of a discrete legal

entity. See Citigroup Inc. v. AHW Inv. P'ship, 140 A.3d 1125, 1139 (Del. 2016).

        Alpvex argues that its claims are brought on its own and are not derivative of Acia's

rights and the duties defendants owe it. For plaintiff's fraud in the inducement claim, this is

true. Its argument is that it only joined the Acia venture because of defendants' fraudulent

conduct. Plaintiff's right not to be defrauded is its own and does not come because of its

relationship to Acia. See Citigroup, 140 A.3d at 1139-40. On the contrary, by definition Acia

had not yet been formed. Thus, this claim is properly labeled as direct. Id. Moreover,



5 The parties both agree that Delaware law should apply in this case, and this Court agrees as well. The
Operating Agreement asserts that the governing law of all claims arising from it, including tort claims, "shall be
governed by, and construed in accordance with, the internal laws of Delaware, without reference to the choice of
law principles thereof." Dkt. 100-5, p. 39. That said, this Court of course uses federal law to interpret
procedural requirements. Hogan v. Wal-Mart Stores, Inc., 167 F.3d 781, 783 (2d Cir. 1999) ("In matters of
'procedure,' however, federal law governs.").
                                                       10
because plaintiff's fraud in the inducement claim concerns the conduct of the individual

defendants, Acia is neither a necessary nor an indispensable party. See Viacom, 212 F.3d at

724-25.

       Similarly, Alpvex's conspiracy claim is rooted largely in its fraud in the inducement

claim, specifically alleging that defendants "acted and conspired jointly in a deliberate

scheme to fraudulently induce [p]laintiff to invest" in Acia. Dkt. 32 ¶¶ 119-20. This claim is

therefore also direct, and Acia is not necessary.

       However, Alpvex's remaining claims are all derivative in nature. According to the

terms of the operating agreement, plaintiff's capital contributions were Acia's property, and it

had no right to ever recover those capital contributions. Dkt. 100-5, p. 9. As a result, any

claim relying on any defendant's use of those funds once they passed into Acia's hands is

inherently derivative.

       First, Alpvex's pure fraud claim relies entirely on defendants' use of the capital

contribution for purposes "unrelated to and not associated with" Acia's operations and

activities, and as such is a derivative claim. Dkt. 32 ¶¶ 60-67. Plaintiff effectively admits as

much by stating that had it "been aware of [d]efendants' actions, [it] would have taken steps

to protect its ownership interest in" Acia, illustrating that it was Acia's health and funding that

is the central concern of this claim. Id. ¶ 69 (emphasis added). Plaintiff's fraud claim thus

hinges on Acia's rights, and plaintiff can allege no wrong independent from the misuse of

Acia's funds. Tooley v. Donaldson, Lufkin, & Jenrette, Inc., 845 A.2d 1031, 1038-39 (Del.

2004). This claim is thus derivative, and Acia is a necessary party. See Atanasio, 235 F.

Supp. 3d at 425.

       The same logic compels the same outcome for Alpvex's fraudulent conveyance,

conversion, "bad faith," and unjust enrichment claims. Each claim hinges entirely on alleged


                                                 11
abuses of the capital contribution after it became Acia's—and not plaintiff's—property. See

Dkt. 32, ¶¶ 85-90, 92-94, 97, 114-17. The only harm that plaintiff can point to is harm to Acia,

and thus these claims are derivative. Citigroup, 140 A.3d at 1139.

        Alpvex's breach of fiduciary duty claim is similarly derivative. In the fiduciary duty

context, the inquiry as to whether a claim is derivative or direct hinges on "the nature of the

wrong and to whom the relief should go." Tooley, 845 A.2d at 1038. In other words, a direct

claim "must be independent of any alleged injury to the corporation." Id. "The stockholder

must demonstrate that the duty breached was owed to the stockholder and that he or she can

prevail without showing an injury to the corporation." 6 Id. at 1039. By plaintiff's own terms,

defendants "owed a fiduciary duty to [Acia]'s members and managers including" plaintiff, and

therefore plaintiff's claimed right is entirely dependent on the duty owed to Acia, not to any

duty owed to plaintiff individually. Dkt. 32, ¶ 100; Tooley, 845 A.2d at 1038-39.

        However, Alpvex's breach of contract claim presents a closer question. After all, an

operating agreement that forms a legal entity can create rights both for its signatories and the

company. Stone, 2019 WL 2374005, at *3-4 (finding both direct and derivative basis for

breach of contract claim for breach of operating agreement). A direct claim for a breach of

contract must be founded on rights specifically provided to a member by the organizing

instrument. Cf. In re Activision Blizzard, Inc. Stockholder Litig., 124 A.3d 1025, 1050 (Del.

Ch. 2015) (noting that a direct claim for breach of corporation's organizing instrument can

exist "to enforce contract rights that stockholders possess"). Where, however, the allegedly

breached right belongs to the company, rather than the plaintiff, that claim is derivative. See

Stone, 2019 WL 2374005, at *4 (finding breach of contract claim for failure to exercise right

reserved to company is derivative).


6The direct and derivative suit framework is a direct import from corporate law, thus corporate rulings apply with
equal force to limited liability companies. Stone, 2019 WL 2374005, at *4 n.38.
                                                       12
        Alpvex's claim again turns on its capital contributions to Acia, and therefore it ceded

any right to that money by the terms of the very contract that it claims was breached. Dkt. 32

¶¶ 110-11. Plaintiff's breach of contract claim amounts to an allegation that these defendants

breached their contract with Acia to use its funds properly, thereby wasting the capital

contribution that plaintiff gave to the joint venture. This claim is therefore also derivative. 7

        All told, Alpvex's claims of fraud in the inducement and civil conspiracy are direct

claims, and for these claims Acia is not a necessary party. For plaintiff's claims of general

fraud, fraudulent conveyance, conversion, bad faith, breach of fiduciary duty, breach of the

operating agreement, and unjust enrichment, however, Acia is a necessary party. The

analysis thus turns to whether joinder is feasible, and, if not, whether Acia is indispensable.

        3. WHETHER ACIA IS AN INDISPENSABLE PARTY.

        As an initial matter, Acia's joinder is not feasible. Because it is a limited liability

company, its citizenship is the same as its members. This action being between and among

Acia's members, any inclusion of Acia would destroy this Court's diversity jurisdiction,

because Acia's citizenship will be the same as whichever party it would stand opposite. Bank

of N.Y., 861 F. Supp. at 228. Thus, Acia is a necessary party who cannot feasibly be joined.

        The question must thus be whether Acia is so necessary to this action as to be

indispensable. From the outset, the consistency with which the courts of this Circuit have

found that derivative suits cannot proceed without the entity whose right is at stake gives this

Court pause. E.g., Atanasio, 235 F. Supp. 3d at 425-26; Bartfield, 578 F. Supp. 2d at 650;

Weber, 110 F. Supp. 2d at 127-29.




7 By contrast, defendant McDowell's counterclaim against plaintiff derives from a separate contract to which

Acia, plaintiff, and that defendant are all parties. Dkt. 53, ¶¶ 38-50. That contract renders each of the three
signatories jointly and severally liable for repayment of a loan taken for Acia. Id. ¶ 39. Thus, that defendant's
right stems from that his personal payment toward a past due loan in Acia's favor, and thus belongs to him, not
Acia. That claim is thus not derivative and Acia is not necessary. Stone, 2019 WL 2374005, at *3.
                                                       13
       That said, the facts of this case further compel a finding that Acia is indispensable.

McDowell also contributed capital to Acia, and assuming that Alpvex could establish its claim,

the joint venture might have wanted to recover the entire capital contribution from these

defendants, rather than only plaintiff's. Dkt. 100-6, p. 1. Otherwise, Acia could well find its

interest already litigated and decided here without it being present. Moreover, that prejudice

could be compounded by McDowell being held liable for his own capital contribution, that, as

alleged, the other defendants abused. Id.

       Moreover, the capital contribution is Acia's, not Alpvex's. Dkt. 100-5, p. 9. Plaintiff

has no right or mechanism without Acia's presence of attaining property that its claims—if

proven—would establish as Acia's property, and Acia's alone. Id. Essentially, allowing

plaintiff to recover on these claims in this Court without Acia's presence would be rewriting

the operating agreement such that plaintiff never ceded its right to a return of the capital

contribution. Id. This Court would hesitate to do so under the best of circumstances, let

alone where Acia, the party to the operating agreement whose rights would be most affected

by such a revision, is not present and cannot protect its interests.

       Therefore, the better path would be to simply require plaintiff to bring its derivative

claims in New York state court, where the parties—including Acia—have all consented to

jurisdiction. Dkt. 100-5, p. 39 (operating agreement pronouncing that all parties to the

agreement "irrevocably submit[] to the co-exclusive jurisdiction of the federal and state courts

located in New York" (emphasis added)). Alpvex would therefore have an adequate remedy

if these claims were dismissed, unlike the less than adequate remedy of guessing at Acia's

interests should the claims remain here.

       Acia is thus an indispensable party for these claims, and this Court thus lacks diversity

jurisdiction over them. The following seven counts of the amended complaint must therefore


                                                14
be dismissed without prejudice against these defendants: (1) fraud; (3) fraudulent

conveyance; (4) conversion; (5) bad faith; (6) breach of fiduciary duty; (7) breach of the

operating agreement; and (8) unjust enrichment. 8 Atanasio, 235 F. Supp. 3d at 425-26.

        Plaintiff has also alleged counts (1), (6) and (7) against the nonmoving defendants

McDowell and McLean. Because this Court finds that these counts cannot proceed against

the Swan defendants, having moved on those grounds, it also finds sua sponte that the same

logic compels dismissal of those counts against the nonmoving defendants.

        That Acia is indispensable touches on this Court's jurisdiction, and the Second Circuit

has noted that even an appellate court is "obliged to consider" whether parties are

indispensable, despite a failure of the parties to object on that score. Manning v. Energy

Conversion Devices, Inc., 13 F.3d 606, 608-09 (2d Cir. 1994). Alpvex was given notice of

this potential defect in its pleadings and failed to provide any evidence or arguments to

counsel against dismissal of this claim. As such, all of plaintiff's claims that are derivative in

nature must be dismissed without prejudice as to each defendant. 9 See, e.g., Rubler v.

Unum Provident Corp., 2007 WL 188024, at *2-4 (S.D.N.Y. Jan. 25, 2007) (dismissing

complaint for nonjoinder of an indispensable party sua sponte); Gilmore v. Stone, 2003 WL

1923734, at *1, 6 (N.D.N.Y. Apr. 23, 2003) (dismissing complaint sua sponte for failure to join

unserved defendants).




8 To the extent that defendants also argue that plaintiff lacks standing to bring its derivative claims, that
argument need not be considered because this Court lacks jurisdiction over those claims under any
circumstance.
9 Though Alpvex has not requested it, this Court additionally notes that it cannot maintain supplemental

jurisdiction over these claims because it would have to join Acia as a party under Rule 19, which it is prohibited
from doing because that would be inconsistent with the jurisdictional requirements of § 1332. See 28 U.S.C.
§ 1367(b) (noting that courts "shall not have supplemental jurisdiction . . . over claims by plaintiffs against
persons made parties under Rule . . . 19 . . . when exercising supplemental jurisdiction over such claims would
be inconsistent with the jurisdictional requirements of [§] 1332").

                                                        15
         B. FRAUD IN THE INDUCEMENT.

         Both Alpvex and the Swan defendants have also moved for summary judgment under

Rule 56 for plaintiff's claims of fraud in the inducement and breach of fiduciary duty.

Summary judgment is warranted "if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law." FED. R. CIV. P.

56(a). The party moving for summary judgment bears the initial burden of showing, through

the production of admissible evidence, that no genuine issue of material fact exists.

Salahuddin v. Goord, 467 F.3d 263, 272-73 (2d Cir. 2006). Only after the moving party has

met this burden is the nonmoving party required to produce evidence demonstrating that

genuine issues of material fact exist. Id. at 273.

         The nonmoving party must do more than "rest upon the mere allegations . . . of [the

party's] pleading" or "simply show that there is some metaphysical doubt as to the material

facts." Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 & n.11 (1986).

Instead, a dispute regarding a material fact is genuine "if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party." Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). In determining whether a genuine issue of material fact

exists, the Court must resolve all ambiguities and draw all reasonable inferences against the

moving party. Major League Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290, 309 (2d Cir.

2008).

         To state a claim for fraud in the inducement, a plaintiff must allege five elements: (1) a

false representation of material fact; (2) defendant's knowledge of or belief as to the falsity of

the representation or the defendant's reckless indifference to the truth of the representation;

(3) the defendant's intent to induce the plaintiff to act or refrain from acting; (4) the plaintiff's

action or inaction was taken in justifiable reliance upon the representation; and (5) plaintiff's


                                                  16
reliance resulted in damages. Tani v. FPL/Next Era Energy, 811 F. Supp. 2d 1004, 1022 (D.

Del. 2011).

        Alpvex's theory is that the entire Acia enterprise was an elaborate ruse crafted by

Swan, McDowell, and their associates to lure in an investor. That investor would provide

money into the joint venture, which defendants would then use to pay off their back debts

accrued through other enterprises such as Kartel, Inc.

        Initially, it is worth noting that Alpvex argues that defendants' false representation

came in the form of the omission and concealment of the relevant fact that they had no

intention of actually conducting Acia's business. Defendants respond that plaintiff has failed

to show any evidence of an active concealment of facts and that defendants had no duty to

disclose anything to plaintiff during arm's-length negotiations. Prairie Capital III, L.P. v.

Double E Holding Corp., 132 A.3d 35, 52 (Del. Ch. 2015) (noting that "[i]n an arms' length

contractual setting . . . a party has no affirmative duty to speak").

        Alpvex's characterization of its theory of its case is wrong. By seeking investors and

entering into the joint venture negotiations and the eventual actual agreement to create Acia,

the Swan defendants actively represented that they were seeking to create the enterprise.

That is an affirmative misrepresentation, not an omission, and plaintiff's decision to color this

misrepresentation otherwise—despite its making plaintiff's assertion of its claims more

difficult—does not change the simple truth that plaintiff claims that defendants lied when they

stated an intent to conduct Acia's business. 10 See Universal Am. Corp. v. Partners



10 To whatever extent plaintiff claims that the Swan defendants omitted the fact that they had debts for their
operating expenses and that plaintiff relied on that omission, that argument is belied by the record. McGovern
was told in his email communications with Swan in January of 2014 that JSL needed money to "see [it] through
the interim and keep things moving until [the Acia negotiations were] completed," and that those "funds would
help . . . accelerate deliveries and sales." Dkt. 101-37, pp. 3-4. Indeed, defendants only sought an investor
because they found themselves short of funds. Swan Dep. 24; McGovern Dep. 16. Defendants did not
therefore omit the fact that they had debts related to their operating expenses, and plaintiff entered negotiations
fully aware of that fact.
                                                        17
Healthcare Sols. Holdings, L.P., 61 F. Supp. 3d 391, 400 (D. Del. 2014) ("Every

misrepresentation, to some extent, involves an omission of the truth, and [the plaintiff] cannot

re-characterize every misrepresentation as an omission."). Thus, plaintiff need not prove a

duty to disclose nor an act of concealment.

       However, Alpvex has failed to provide sufficient evidence to survive summary

judgment that the Swan defendants lied when they approached plaintiff looking to begin the

joint venture. Plaintiff's evidence amounts to: (1) Swan's admission during his deposition

that the initial capital contribution for Acia was deposited into JSL's bank account; (2) that

there is no assumption of liabilities clause in the operating agreement; (3) that when asked to

account for how Acia's money was being spent, defendants provided invoices to debts that

predated Acia's formation; (4) that the customer in those same invoices was Kartel, Inc., and

not Acia; and (5) that defendants repaid an unrelated loan from plaintiff with plaintiff's own

money.

       The Swan defendants, for their part, argue that: (1) Swan was mistaken when he

testified that the Acia capital contribution was placed into JSL's bank account; (2) although

there is no assumption of liabilities clause in the operating agreement, defendants were

authorized to accumulate expenses and charge them to Acia under the supply agreement; (3)

those invoices were accumulated to ensure that Acia would have stock to sell upon its

formation; (4) the name on the invoices is irrelevant, because they arose in the course of Acia

business; and (5) the loan was specifically to fund Acia. Additionally, defendants argue that

plaintiff knew what would be done with the loan and the capital contribution before making

either, as indicated by the budget attached to the operating agreement that reflected losses in

January and profits in April of 2014, despite Acia's remaining unformed until April. Dkt.

101-6, p. 1.


                                                18
        Even assuming every disputed fact in Alpvex's favor, none of plaintiff's pieces of

evidence advances their theory, nor do all together. Even if Acia's funds were initially

comingled, 11 that does not allow for an inference that Swan and JSL never intended to carry

out Acia's business. Swan Dep. 38. It may indicate an improper degree of control over funds

that were intended to belong to Acia, but it would require quite a leap of logic from that

improper control to land on the idea that the entire Acia entity was conceived in fraud.

        Alpvex's arguments that Acia's operating agreement contained no assumption of

liabilities clause are similarly unavailing. The evidence overwhelmingly demonstrates that all

parties to the contract understood that for Acia to immediately turn a profit, preliminary

expenses would need to accrue well ahead of its formation. Dkt. 101-37, p. 3 (McGovern

stating over email that he understood "how funding fashion lines for seasons can be a hit to

working capital"); Swan Dep. 12-13 (describing the long lead times required to produce stock

for clothing sales). That evidence similarly speaks plainly that the parties to the contract all

anticipated that these expenses would accrue, because the budget prepared and attached to

Acia's operating agreement included losses from January and anticipated profits in April of

2014. Dkt. 100-5, p. 56.

        Thus, although it is true that there is no clause in the operating agreement by which

Acia would agree to take on the debt for these pre-formation expenses, the mere payment of

these expenses does not evince an intention on the Swan defendants' part to not actually

carry out Acia's business. Plaintiff has provided no evidence that defendants never sold

product through Acia. The record is furthermore silent as to any communication evincing




11 This Court notes, however, that notwithstanding Swan's testimony that the Acia capital contribution was

originally transferred into JSL's bank account, plaintiff's own submissions demonstrate that plaintiff wired the
capital contribution directly into Acia's bank account. Compare Swan Dep. 38 (this defendant's testifying that
the capital contribution was deposited in the company's account), with Dkt. 100-9, p. 1 (showing the actual wire
transfer of plaintiff's money directly into Acia's bank account).
                                                       19
defendants' intention not to operate the joint venture. In light of that silence, plaintiff has

failed to carry its burden after discovery.

         Neither do Alpvex's varied allegations concerning the invoices repaid using its

$150,000 loan create any triable question of fact. Far from the "old debts" that plaintiff

alleges, the invoices were entirely for expenses in line with Kartel, Inc.'s business, which Acia

was to assume not long after it was formed. Swan Dep. 17-18; Dkt. 101-9, pp. 3-28.

         Moreover, the invoices accumulated entirely between January and April of 2014, the

timeframe during which the Swan defendants anticipated that the investment in Acia would

follow, but before Acia was fully operational. Dkt. 101-9, pp. 3-28. The expenses plaintiff

complains of all went toward the publicity of the G-Mac by Kartel brand or to produce wares

for Acia to sell upon formation. Id. In short, even assuming that the Swan defendants did not

have a right to incur these expenses for Acia prior to its formation, the record is emphatic that

they were attempting to conduct Acia's business, rather than simply using Acia as a vehicle to

discharge their debts. Thus, plaintiff has failed to establish that the Swan defendants

misrepresented their intent to operate Acia.

         Finally, Alpvex's arguments concerning the loan are irrelevant. If plaintiff's theory is

believed, 12 and the loan was unrelated to Acia, the Swan defendants were free to use that

money however they chose. McGovern Dep. 25-26. They chose to use it to purchase wares

for Kartel, Inc. and to otherwise publicize the brand. Dkt. 101-9, pp. 3-28. They then repaid


12 Plaintiff argues—and McGovern testified at his deposition—that this loan was entirely unrelated to the Acia

venture and was a separate loan for plaintiff to make money. McGovern Dep. 24-25. This contention is
dubious, to say the least. That plaintiff would provide a completely unrelated short-term loan to a company
actively seeking investment because of a cash-flow shortage strains belief. Moreover, the letter demanding the
invoices paid using the loan plainly states that plaintiff was "concerned that those funds were used to satisfy
outstanding liabilities of Kartel, Inc., [JSL] or [Swan] and not liabilities of Acia . . . ." Dkt. 101-36, p. 1. If plaintiff
did not intend the loan to relate to the Acia enterprise, whether it was related to Acia's expenses would not
matter, because it would be improper for the loan to be repaid by Acia regardless of whether it was used for
Acia-related expenses. Furthermore, the emails requesting the loan state that the loan was to see these
defendants "through the interim" until Acia's funding was completed, reinforcing the notion that the loan was to
support these defendants until Acia's funding could be finalized. Dkt. 101-37 p. 3.
                                                             20
that loan out of Acia's funds, which may have been procedurally improper if the validity of

plaintiff's theory is assumed, but it does not establish by any stretch of the imagination that

this meant that Acia was formed solely to discharge those debts.

        Quite the contrary. Had these expenses not been paid, Acia would have had no stock

and would have needed to purchase that stock from JSL at cost, in which case they would

have needed to repay all of the invoices that the loan was used for except perhaps the 2014

Professional Golfer's Association and Phoenix Software invoices. 13 Id.

        True, these defendants paid the loan directly from Acia's funds instead of paying JSL

the cost of the items necessary to produce the stock first. But their skipping the step of

paying from Acia to the company so that the company could repay its own debt and instead

repaying plaintiff directly from Acia in no way supports the allegation that these defendants

lied about their intention to operate Acia at all.

        In summary, unless Alpvex means to advance the argument that it expected that Acia

would be entitled to a free warehouse full of stock to sell immediately upon formation, this

record pronounces emphatically that the Swan defendants were trying to do precisely what

they agreed to do: operate Acia out of the United States. Indeed, if these defendants had

done what plaintiff seems to argue they should have done—nothing at all until after Acia was

formed—the six months of costs to produce the clothing with no profits would have presented

far more compelling evidence of fraud in the inducement than plaintiff's assembled showing.

        Alpvex has, all told, failed to demonstrate that the Swan defendants made any

misrepresentation of a material fact. They have similarly failed to demonstrate any omission

of fact under a duty to disclose, or any efforts to conceal a material fact. Plaintiff has



13 Assuming for the purposes of summary judgment that the Phoenix Software expense was actually paid—

despite the absence of any physical evidence that it was—this one questionable payment alone is insufficient to
provide any indication that defendants did not intend to carry on Acia's enterprise. McGovern Dep. 65.
                                                      21
therefore not proven even the first element of fraud in the inducement such that any

reasonable factfinder could credit their claim. This claim must thus be dismissed.

       But even setting aside the extent to which Alpvex's theory of the case is unsupported,

it has also provided not one whit of evidence that it believed that Acia would operate as it

implausibly suggests, and therefore it has not proven reliance as a matter of law.

       Alpvex claims that it relied on the Swan defendants' misrepresentations that they

would use the capital contributions to conduct Acia business alone and only after Acia was

formed. Even assuming that defendants made that misrepresentation, plaintiff would still

bear the burden at trial of proving that it relied upon that falsehood. Tani, 811 F. Supp. 2d at

1022. By every indication of the record evidence, however, plaintiff knew that there would by

necessity be certain expenditures in advance of Acia's formation. Dkt. 100-5, p. 56; Dkt.

101-37, p. 3; Swan Dep. 12-13.

       Alpvex has if anything proven that it anticipated that all of these expenses would be

necessary, and thus cannot prove that it relied on any misrepresentation that these

expenditures would not arise. Plaintiff has therefore failed to prove reliance as a matter of

law, and for this reason as well, plaintiff's claim of fraud in the inducement must be dismissed

with prejudice.

       C. CIVIL CONSPIRACY.

       Under Delaware law, the elements of a claim for civil conspiracy are: (1) "an

agreement, confederation[,] or combination of two or more persons[;]" (2) "an unlawful act in

furtherance of the conspiracy[;]" and (3) "actual damage to the plaintiff." In re Verestar, Inc.,

343 B.R. 444, 483 (S.D.N.Y. 2006) (citing Everett v. Hosp. Billing & Collection Serv., Ltd.,

2005 WL 751940, at *3 (D. Del. Mar. 31, 2005)). Nowhere in the record has Alpvex supplied

any evidence, circumstantial or direct, to suggest that the Swan defendants engaged in any


                                                22
agreement or confederation to engage in any unlawful act, including fraud in the inducement.

Indeed, as discussed above, plaintiff's claim for civil conspiracy relies on its claim of fraud in

the inducement, and thus plaintiff's failure to prove that claim means it can point to no

unlawful act either. Plaintiff's claim for civil conspiracy thus must also be dismissed with

prejudice.

       D. THE SWAN DEFENDANTS' CROSS-CLAIM.

       From the outset, it must be noted that because Acia is no longer a party to this action,

defendant's cross-claim can no longer remain before this Court as a cross-claim. However,

under Rule 14(a), a defendant can become a third-party plaintiff and assert claims against a

third-party defendant not currently before the court. FED. R. CIV. P. 14(a). Claims by a

third-party plaintiff who is a defendant in the initial case can be maintained against a

non-diverse third-party defendant under supplemental jurisdiction through 28 U.S.C. §

1367(b) even where the third-party defendant's presence would destroy diversity. Viacom,

212 F.3d at 727.

       "[F]ederal courts have supplemental jurisdiction to hear state law claims that are so

related to federal question claims brought in the same action as to form part of the same case

or controversy under Article III of the United States Constitution." Briarpatch, Ltd. v. Phoenix

Pictures, Inc., 373 F.3d 296, 308 (2d Cir. 2004) (internal quotation marks omitted). In

particular, "[f]ederal courts have exercised supplemental jurisdiction over claims for

indemnification when these claims were tightly interwoven with federal law issues the lawsuit

presents." McLeod v. Llano, 2019 WL 1129429, at *7 (E.D.N.Y. Mar. 12, 2019) (internal

quotation marks omitted) (citing Harris v. Rivera, 921 F. Supp. 1058, 1062 (S.D.N.Y. 1995)

(further citations omitted)).




                                                23
       This Court may, however, "decline to exercise supplemental jurisdiction over a

claim . . . if . . . the district court has dismissed all claims over which it has original

jurisdiction[.]" 28 U.S.C. § 1367(c)(3). "[I]n the usual case in which all federal-law claims are

eliminated before trial, the balance of factors to be considered . . . —judicial economy,

convenience, fairness and comity—will point toward declining to exercise jurisdiction over the

remaining state-law claims." Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988).

       Swan has asserted a cross-claim against Acia for breach of contract, account stated,

and indemnification. This defendant has not voluntarily dismissed that claim, nor has he

moved under Rule 14(a) to bring a third-party claim against Acia. Nevertheless, for the sake

of clarifying the remaining claims in this action, this Court will consider whether that claim

should remain.

       For the reasons discussed above, this Court cannot attain original diversity jurisdiction

over any claim by a party in this case against Acia, therefore if this claim is to survive, it must

be through supplemental jurisdiction.

       Swan's breach of contract and account stated claims are entirely unrelated to Alpvex's

original complaint, because they both allege the same failed payment from Acia to this

defendant, which has no connection to the formation and operation of Acia. Dkt. 8, ¶¶ 9-19.

Thus, these claims are not part of the same case or controversy as plaintiff's claims and must

be dismissed. Briarpatch, 373 F.3d at 308. Additionally, although this Court could maintain

this defendant's indemnification claim via supplemental jurisdiction, there is no need to do so,

because there remain no active claims against this defendant. This defendant's cross-claim

therefore must be dismissed without prejudice.




                                                  24
       CONCLUSION

       It is safe to say that Acia did not work out as well as any party to this action would

have liked. Its ruins speak plainly on that score. But it is just as safe to say that, at least

insofar as the Swan defendants are concerned, nothing that happened in the course of its life

amounted to fraud. Instead, the record makes plain that Alpvex was searching for a way out

of a bad investment and tried to find evidence of defendants' wrongdoing in the hopes of

escape. At least in terms of these defendants, that search was in vain. Plaintiff's claims

against Swan and JSL must therefore be dismissed.

       Therefore, it is

       ORDERED that

       1. Plaintiff's motion for summary judgment is DENIED;

       2. Defendants Swan and John Swan Ltd.'s motion for summary judgment is

          GRANTED;

       3. Plaintiff's claims of: (1) fraud; (3) fraudulent conveyance; (4) conversion; (5) bad

          faith; (6) breach of fiduciary duty; (7) breach of contract; and (8) unjust enrichment

          are DISMISSED WITHOUT PREJUDICE AGAINST ALL DEFENDANTS;

       4. Plaintiff's claims of: (2) fraud in the inducement; and (9) civil conspiracy are

          DISMISSED WITH PREJUDICE AGAINST DEFENDANTS SWAN AND JSL;

       5. Defendant Swan's cross-claim is DISMISSED WITHOUT PREJUDICE;

       6. Defendants Swan and John Swan Ltd. are dismissed from this action; and

       7. This Court defers judgment until plaintiff's remaining claims against the remaining

          defendants are resolved, as well as defendant McDowell's counterclaim.

       IT IS SO ORDERED.




                                                25
Dated: November 26, 2019
       Utica, New York.




                           26
